1
2
3
4
5
                                                              JS-6
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     MAZEN ABDALLAH ALIAHMAD,          ) NO. CV 18-8499-AG (KS)
11                                     )
                 Petitioner,
12                                     )
                                       ) JUDGMENT
13           v.
                                       )
14                                     )
     GERALD MORRIS, Warden,            )
15                                     )
                      Respondent.
16   _________________________________ )
17
18         Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19   prejudice.
20
21
22   DATED: November 12, 2019                         ________________________________
23                                                          ANDREW J. GUILFORD
                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
